DETAILED ACTION

This Office action is in response to Applicant’s amendment filed October 1, 2021.  Applicant has amended claims 7 and 10-12.  Claims 8, 9, 13 and 17-22 have been cancelled.  New claims 24-36 have been added.  Currently, claims 7, 10-12 and 24-36 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210629.

The rejection of claims 7-13 and 17-22 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guckenbiehl et al, US 2010/0105600, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 7-13 and 17-22 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mori, JP 2002/282677, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 7 and 10-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,414,960 is maintained for the reasons of record.

The rejection of claims 7-13 and 17-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,550,301 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 9 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,718,704 is withdrawn in view of applicant’s amendments and remarks.

                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-12, 23-29, 32 and 34-36 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tan et al, US 2014/0317858.
Tan et al, US 2014/0317858, discloses detergent granules comprising 1-10% by weight of a water-swellable component, such as CMC, 50-65% by weight of a neutralizing agent, such as sodium carbonate, and 10-30% by weight of an anionic surfactant (see abstract).  It is further taught by Tan et al that the CMC is crosslinked (see paragraph 31), and that the detergent further contains nonionic surfactants (see paragraph 56), and water (see Table 3), per the requirements of the instant invention.  Specifically, note Examples 1-3 and Tables 1-3.  Therefore, instant claims 7, 10-12, 23-29, 32 and 34-36 are anticipated by Tan et al, US 2014/0317858.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 24-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,414,960.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,414,960 claims a similar composition comprising a surfactant, a polysaccharide microgel, such as carboxymethyl cellulose that is crosslinked (see col. 4, lines 1-35), and adjunct ingredients (see claims 1-12 of U.S. Patent No. 10,414,960), as required in the instant invention.  Therefore, instant claims 24-36 are an obvious formulation in view of claims 1-12 of U.S. Patent No. 10,414,960.

Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive.
Applicant argues that U.S. Patent No. 10,414,960 does not claim a composition that contains a crosslinked polysaccharide, as required by applicant in the instant .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 20, 2021